PER CURIAM.
Arkansas inmate Jimmy Shane Cantrell appeals the district court’s1 pre-service dismissal without prejudice of his 42 U.S.C. § 1988 complaint for failure to exhaust his administrative remedies. We hold dismissal was proper because Mr. Cantrell failed to allege he exhausted his administrative remedies as to his retaliation claim against Director Norris, his claim against Captain Davis, his claim regarding improper inmate classification, and his claim regarding his loss of protective custody status. See Kozohorsky v. Harmon, 332 F.3d 1141, 1143 (8th Cir.2003) (where multiple prison-conditions claims are brought, administrative remedies must have been exhausted as to all claims).
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas.